OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on October 19, 1955. In this proceeding to discipline the respondent for professional misconduct, the petitioner moves to confirm the report of the special referee which sustained three charges of misconduct as follows: converting escrow funds amounting to at least $13,000; commingling escrow moneys with personal funds; and failing to maintain a ledger book or similar record of his attorney escrow account as required by the rules of this court. A fourth charge was not sustained by the special referee.
After reviewing all of the evidence, we are in full agreement with the report of the special referee. The respondent is guilty of the misconduct alleged above. Petitioner’s motion to confirm the report of the special referee is granted.
*474In determining an appropriate measure of discipline to be imposed, we are cognizant of the very serious personal problems confronting respondent at the time of the misconduct as well as his previously unblemished record. Nevertheless, the respondent is guilty of serious professional misconduct and accordingly, he should be, and hereby is, suspended from the practice of law for a period of one year, commencing June 21, 1984, and until the further order of this court.
Mollen, P. J., Titone, Lazer, Gibbons and O’Connor, JJ., concur.